Title: From James Madison to John Armstrong, Jr., 15 July 1807
From: Madison, James
To: Armstrong, John, Jr.



Sir,
Department of State July l5th. 1807

In the event of a war, or even of a general stop to the commerce with Great Britain, the renewal of the intercourse with St. Domingo, will become an object of great importance to the United States.  In a letter of the 31 Jany 1804 to Mr Livingston, your predecessor, observations on the subject of this intercourse were addressed to the interest of France, as requiring her acquiescence in it.  Those observations retain their weight; and, besides the general motive with the French Government to aid the resources of the United States, under actual circumstances, it may be added that the produce and manufactures of France would more than ever enter into the supplies exchanged for the articles brought from the Island; whilst habits would be preserved among the blacks both as to their agriculture and consumption of foreign articles desirable to France, whatever may be the ultimate fate of the Island.
The President desires, that, availing yourself of these and similar views of the subject, you endeavour to reconcile the French Government to a discontinuance of its opposition to the intercourse in question.  The mode of sanctioning it, will rest with themselves; as will the exceptions which they may chuse to make to the articles of supply to the blacks.  On the part of the United States nothing more will be required than an omission to renew the prohibitory law which expires with the approaching Session of Congress: and to enforce, as can readily be done, by statutory provisions any agreement express or tacit which may relate to such exceptions.  These will probably not extend beyond arms and other warlike stores.
In the case of a war, it may be important to recur to foreign loans.  Holland could best afford them; and there it is understood that foreign loans are forbidden by a law of the late Republic, which is probably not repealed by the existing Government.  It is wished therefore that an exception may be made in favor of the U. States, for which obvious motives of policy must be felt by the Ruling councils.  The channel most convenient and proper for effecting this object, can be best decided by yourself.  If there be a Minister of the King of Holland at Paris, as it is to be presumed, there can be no difficulty in making the experiment.
It is possible that loans may be attainable also at Antwerp.  Be so good as to ascertain whether any difficulties would arise on the part of the French Government, and to take the steps best fitted to remove them.  I have the honor to be &c

James Madison.

